DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the election and amendment filed 25 October 2021.
Claims 1-11 and 21-29 are pending. Claims 21-29 are newly added. Claims 1, 11, and 21 are independent claims.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 25 October 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 23 July 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 6 and 26, the applicant claims, “wherein the end-of-file indicator is an intermediate position in the byte array (lines 2-3).” It is unclear to the examiner how the end-of-file may be in an intermediate position within the file. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 10417184, patented 17 September 2019) and further in view of Saving a machine learning Model (retrieved 6 May 2019, hereafter Saving) and further in view of Srinivasan et al. (US 2018/0121574, published 3 May 2018, hereafter Srinivasan).
As per independent claim 1, Long discloses a method comprising:
embedding by the processing system, a delimiter indicator into a file and content, wherein the delimiter indicator is in a file position that is after an end-of-file indicator of the file (Figure 5; column 13, line 52- column 14, line 29: Here, a composite file is generated by appending the contents after the end of the file)
embedding, by the processing system, the content in a file position that is after the delimiter indicator (Figure 5; column 13, line 52- column 14, line 29)
storing, by the processing system, the file with the delimiter indicator and the content in the serialized format that are embedded (column 14, lines 41-56)
Long fails to specifically disclose:
obtaining, by a processing system including at least one processor, a machine learning model
serializing, by the processing system, the machine learning model into a serialized format
a documentation file comprising information regarding a user of the machine learning model
	embedding a machine learning model in the serialized format
	However, Saving, which is analogous to the claimed invention because it is directed toward serializing a machine learning model, discloses:
	obtaining, by a processing system, a machine learning model (pages 1-2)
	serializing, by the processing system, the machine learning model into a serialized format (pages 1-2)
	embedding a machine learning model in the serialized format (pages 1-2)
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Saving with Long, with a reasonable expectation of success, as it would have enabled a user to generate a composite file including a machine learning model. This would have provided the user with the advantage of saving training time. Instead of training the model each time, the training model is stored for use at any point in the future (Saving: page 1).
	Additionally, Srinivasan discloses:
	a processing system including at least one processor (Figure 1, item 110)
a documentation file comprising information regarding a use of the model (paragraph 0022)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Srinivasan with Long-Saving, with a reasonable expectation of success, as it would have enabled a user to package a documentation file and model together. This would have provided the user with the ability to provide a user with both the model and information regarding use of the model. This provides the advantage of allowing a user to utilize the model.
As per dependent claim 2, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Long discloses wherein the delimiter indicator is associated with a text node (column 14, line 57- column 15, line 3). Long fails to specifically disclose a byte sequence. However, Saving discloses a byte sequence (pages 1-2: Here, the contents are pickled. Pickling converts the contents to a byte sequence (How to Pickle: A Beginner’s Guide to Pickling and Unpickling: page 2)). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Saving with Long, with a reasonable expectation of success, as it would have enabled a user to generate a composite file including a machine learning model. This would have provided the user with the advantage of saving training time. Instead of training the model each time, the training model is stored for use at any point in the future (Saving: page 1).
As per dependent claim 3, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Long discloses wherein the text code is included in a portion of the document file that is accessible via a user application (Figure 6A, item 304: Here, the browser is an application for accessing the application).
As per dependent claim 4, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Long discloses wherein the text code is included in a metadata field of the file (Figure 6A, items 305-306).
As per dependent claim 5, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Long discloses wherein the file comprises:
a text document file (column 14, lines 30-40)
a portable document format file
an image file (column 14, lines 12-29), or
a video file
As per dependent claim 6, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Long wherein the end-of-file indicator is in an intermediate position in the file (Figure 5; column 13, line 52- column 14, line 29: Here, a composite file is generated by appending the contents after the end of the file. This causes the end-of-file to be an intermediate position in the document).
	As per dependent claim 7, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Srinivasan discloses wherein the documentation information comprises at least one of:
	text-based information (paragraph 0022: Here an XML file is text-based information)
	image-based information (paragraph 0022: Here, a PDF is image-based information
	video-based information
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Srinivasan with Long-Saving, with a reasonable expectation of success, as it would have enabled a user to package a documentation file and model together. This would have provided the user with the ability to provide a user with both the model and information regarding use of the model. This provides the advantage of allowing a user to utilize the model.
	As per dependent claim 8, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Long discloses wherein the information regarding the use of the machine learning model is accessible via a user application (Figure 6A, item 304: Here, the browser is an application for accessing the application).
	As per dependent claim 9, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Saving discloses wherein the machine learning model is one of a trained machine learning model (page 1) or an untrained machine learning model. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Saving with Long, with a reasonable expectation of success, as it would have enabled a user to generate a composite file including a machine learning model. This would have provided the user with the advantage of saving training time. Instead of training the model each time, the training model is stored for use at any point in the future (Saving: page 1).
	As per dependent claim 10, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Saving discloses wherein the serializing the machine learning model comprises pickling the machine learning model (pages 1-2). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Saving with Long, with a reasonable expectation of success, as it would have enabled a user to generate a composite file including a machine learning model. This would have provided the user with the advantage of saving training time. Instead of training the model each time, the training model is stored for use at any point in the future (Saving: page 1).
	With respect to claim 11, the applicant discloses the limitations substantially similar to those in claim 1. Claim 11 is similarly rejected.
	With respect to claims 21-29, the applicant discloses the limitations substantially similar to those in claims 1-9, respectively. Claims 21-29 are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144